 



FIRST AMENDMENT TO

DEED OF SHAREHOLDERS AGREEMENT

 

THIS FIRST AMENDMENT TO DEED OF SHAREHOLDERS AGREEMENT relating to LUCID MARKETS
TRADING LIMITED (this “Amendment”) dated as of August 7, 2012, by and among
Dierk Reuter, Matthew Wilhelm, FXCM UK Merger Limited, FXCM Holdings, LLC and
Lucid Markets Trading Limited (collectively, the “Parties”).

 

STATEMENT OF PURPOSE:

 

The Parties have heretofore executed the Deed of Shareholders Agreement relating
to Lucid Markets Trading Limited, made and entered into as of June 21, 2012 (the
“Shareholders Agreement”), with respect to the organization, management and
operation of Lucid Markets Trading Limited, a company incorporated in England
and Wales (“LMT”). Capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned thereto in the Shareholders Agreement.

 

The FXCM Parties have requested that the Minority Shareholders amend certain
provisions of the Shareholders Agreement and willing to effect such amendment on
the terms and conditions contained in this Amendment.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Amendments to the Shareholders Agreement. Subject to the terms and conditions
hereof and in accordance with the Shareholders Agreement, the Shareholders
Agreement is hereby amended as follows:

 

(a)           All references to “JMP Trading Limited” in Section 2.01 of Section
2. are hereby replaced with the entity name “Woolard Trading Limited”.

 

(b)          Section 2.3 of Section 2. BUSINESS is hereby deleted in its
entirety and replaced with the following:

 

2.3Subject to Clause 2.4 and 2.6, each of the Parties shall (in so far as it is
able to do so) exercise its powers in relation to the Company and Lucid Markets
LLP so as to ensure that the Minority Shareholders have general managerial and
day-to-day control of the Company or, following the Post-Closing Hive Down,
Lucid Markets LLP (provided that none of this shall extend to any activities
that would exceed any monetary or other limits in the most recently approved
annual budget and operating plan of the Company or, following the Post-Closing
Hive Down, Lucid Markets LLP) and that any notice, consent, resolution, approval
or other decision to be made with respect to the Business, except in relation to
any Reserved Matter, may be made by mutual agreement of the Minority
Shareholders, including:

 

(a)day-to-day decision making;

 

 

 

(b)appointing or terminating the Company’s or, following the Post-Closing Hive
Down, Lucid Markets LLP's officers, employees, consultants or any other staff
member or service providers;

 

(c)determining and varying any allocation of profit sharing to Ordinary Members
and the use and allocation of any Ordinary Member Forfeited Assets held by the
Company amongst the Ordinary Members;

 

(d)determining any expenditures;

 

(e)determining any matters relating to compliance;

 

(f)restricting the use of Intellectual Property outside the Company, or
following the Post-Closing Hive Down, outside Lucid Markets LLP;

 

(g)managing and initiating any relationship with brokers, exchanges/ECNs,
service providers and any other counterparties;

 

(h)determining the amount of working capital to be retained by the Company or,
following the Post-Closing Hive Down, Lucid Markets LLP; and

 

(i)approving any licensing or other agreements with any parties which are
related to the Company or Lucid Markets LLP.

  

(c)          Section 2.4 of Section 2. BUSINESS is hereby deleted in its
entirety and replaced with the following:

 

2.4Any notice, consent, resolution, approval or other decision relating to the
following matters ("Reserved Matters"), may only be made, given or otherwise
effected with the prior approval of a majority of the Board of Directors:

 

(a)determining the strategic directions of the Company or, following the
Post-Closing Hive Down, Lucid Markets LLP;

 

(b)approval of the Company’s or, following the Post-Closing Hive Down, Lucid
Markets LLP's annual budget and operating plan (and any changes to any such
annual budget or operating plan).

 

(c)admission of any new members to Lucid Markets LLP, except for Hula Leap Ltd
(or any entity designated by Hula Leap Ltd);

 

(d)any non-trading investments by the Company or Lucid Markets LLP for an amount
exceeding US$500,000;

 

(e)the Company or Lucid Markets LLP having net open positions with all brokers
in aggregate which at any time exceed US$ 150,000,000 or such other limit as the
Guarantor may need to comply with any financing covenants by which the Guarantor
or its Affiliates are bound; provided that such limit shall not be lower than
US$ 100,000,000 unless reduced because of restrictions required by a third party
such as a secured lender or regulator to Lucid Markets LLP, the Guarantor or its
Affiliates;

 

 

 

(f)any material communication made by or on behalf of the Company or Lucid
Markets LLP with the Financial Services Authority or any successor thereof or
any other entity which has the power to regulate or supervise the activities of
the Company or Lucid Markets LLP, provided that the Board shall make such
communications as necessary to continue the Existing Lucid Business and
facilitate the Extended Lucid Business; and

 

(g)any change from 31 December to the accounting reference date of the Company
or Lucid Markets LLP.

 

2.             Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

3.             Electronic Transmission. This Amendment may be executed by one or
more parties hereto as a facsimile, telecopy, pdf or other reproduction, and an
executed copy of this Amendment may be delivered by one or more parties hereto
by facsimile, e-mail or other electronic transmission pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.



 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this First Amendment to Deed of
Shareholders Agreement as of the date first above written. 

 

  DIERK REUTER   By: /s/Dierk Reuter   Name: Dierk Reuter       MATTHEW WILHELM
  By: /s/Matthew Wilhelm   Name: Matthew Wilhelm       FXCM UK MERGER LIMITED  
By: /s/David Sakhai   Name: David Sakhai   Title: Director       FXCM HOLDINGS
LLC   By: /s/David Sakhai   Name: David Sakhai   Title: Chief Operating Officer
of FXCM Inc., its Managing Member       LUCID MARKETS TRADING LIMITED   By:
/s/Dierk Reuter   Name: Dierk Reuter   Title: Director       By: /s/Matthew
Wilhelm   Name: Matthew Wilhelm   Title: Director

 



 

